Citation Nr: 0032851	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for stomach pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to December 
1958, from May 1968 to September 1969, from June 1979 to 
September 1981, and from March 1982 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran perfected 
an appeal as to the issues of entitlement to service 
connection for stomach pain and right shoulder arthritis and 
entitlement to an increased rating for the residuals of a 
shell fragment wound to the right upper arm.

A February 2000 hearing officer's decision granted 
entitlement to service connection for right shoulder 
arthritis and granted an increased 20 percent disability 
rating for the residuals of a shell fragment wound to the 
right upper arm.  It was noted that the action was considered 
a total grant of the benefits sought on appeal as to these 
matters.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that an appeal under VA law 
may apply only to the element of the claim currently being 
decided, such as service-connectedness, and necessarily 
cannot apply to "the logically down-stream element of 
compensation level" if the service connection claim is 
subsequently granted.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  Therefore, no unresolved matters 
as to the issue of entitlement to service connection for 
right shoulder arthritis remain on appeal.

The Board also notes that in his substantive appeal and 
personal hearing testimony the veteran, in essence, limited 
his appeal as to the issue of entitlement to an increased 
rating for the residuals of a shell fragment wound to the 
right upper arm to the appropriate rating for a moderate 
muscle disability.  As the veteran has expressed no 
disagreement or desire to continue the appeal as to that 
issue subsequent to the February 2000 hearing officer's 
decision, the Board finds all matters in dispute have been 
resolved and that appellate review is not warranted.  But see 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  The veteran was treated for stomach pain of undetermined 
etiology during active service and reported he had 
subsequently experienced intermittent episodes of stomach 
pain.

4.  Persuasive medical evidence demonstrates no underlying 
disability to substantiate the veteran's claim.


CONCLUSION OF LAW

A disability related to intermittent stomach pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in July 1992 show the veteran 
sought emergency medical care at a private hospital because 
of abdominal pain.  A report noted examination had not 
revealed the cause of his pain and suggested that further 
study was required.  Service department medical records dated 
the following day included possible diagnoses of gall bladder 
or upper gastrointestinal problems.  The treatment plan 
included ultrasound, upper gastrointestinal series, and 
Zantac.

A July 1992 radiologic consultation report noted the veteran 
complained of intermittent upper gastrointestinal pain over 
several months that had increased in severity the previous 
day.  An abdominal sonogram revealed no abnormality.  There 
was no evidence of gall stones, or intra or extra hepatic 
biliary duct dilatation and the liver, spleen, and pancreas 
appeared normal.  The kidneys were near symmetrical.  An 
upper gastrointestinal series was normal appearing.  There 
was no evidence of abnormality, the veteran was able to 
initiate and control deglutition, the gastroesophageal 
junction appeared normal, the stomach was free of active-
appearing ulcer crater or mass, the pyloric canal and 
duodenal cap were free of active ulceration or obstruction, 
and the duodenal sweep and proximal jejunum appeared normal.

A January 1993 report noted the veteran received additional 
Zantac.  No report of present complaints was provided.

In a July 1993 report of medical history the veteran noted 
stomach, liver, or intestinal trouble and possible gall 
bladder trouble or gallstones.  The examiner noted abdominal 
pain of unknown etiology treated with Zantac.  It was noted 
there was no current problem.  Examination revealed normal 
abdomen and viscera.

In his April 1997 report of medical history for retirement 
the veteran noted possible stomach, liver, or intestinal 
trouble and possible gall bladder trouble or gallstones.  The 
examiner provided no comment as to that report.  Examination 
revealed normal abdomen and viscera.

In his July 1997 application the veteran requested 
entitlement to VA service-connected disability benefits for 
disorders including stomach pain.

During a September 1997 VA general medical examination the 
veteran reported the onset of stomach pain in 1990 manifest 
as a sharp sudden pain to the upper epigastrium.  He stated 
he had been treated with Zantac without much relief.  He also 
stated the pain was not associated with indigestion or 
heartburn and that when it occurred it lasted all day.  He 
reported he had experienced the symptoms approximately 3 or 4 
times per year.  The examiner noted the veteran's abdomen was 
soft and that no organs or masses were detected on palpation.  
The diagnoses included stomach pain, etiology undiagnosed, 
not disabling.

VA outpatient treatment records dated in July 1999 show the 
veteran complained of very sharp pain to the epigastric area.  
No additional comments or diagnoses were reported.

At his personal hearing in September 1999 the veteran 
testified that he experienced incapacitating pain to the 
bottom of his right rib cage.  He stated he used pain relief 
medication and rest as treatment.  He reported that the pain 
occasionally subsided in 3 to 4 hours but sometimes lasted 
for 2 or 3 days.  

During VA orthopedic examination in October 1999 the veteran 
reported he had experienced intermittent incapacitating 
abdominal pain at the edge of his right rib cage since 1991.  
He stated the episodes occurred approximately every 3 weeks 
and usually lasted 2 to 3 hours.  He reported the pain was 
alleviated by stretching and was not associated with nausea, 
vomiting, or diarrhea.  There was no associated radiation of 
pain, shortness of breath, chest pain or chest pressure, or 
palpations.  It was not changed by spicy foods and eating did 
not affect it.  He reported the pain was sometimes relieved 
by laying down and sometimes not.  

The examiner noted the veteran's abdomen was nontender and 
non-distended.  Bowel sounds were present and there was no 
hepatosplenomegaly.  The assessment included chronic 
abdominal pain of unknown etiology.  The examiner suggested 
the veteran undergo a right upper quadrant ultrasound the 
next time he experienced the pain and stated the symptoms 
were most likely due to liver capsule inflammation.  The 
veteran was instructed to drink more fluids.  It was noted 
that it was as likely as not that the veteran had chronic 
abdominal pain which would not resolve with any specific 
therapy.

In a subsequent report in October 1999 the examiner noted the 
veteran had undergone a right upper quadrant ultrasounds that 
was negative.  It was also noted that the veteran had a 
history of upper and lower gastrointestinal series 
examinations that were also negative.  The examiner stated 
the etiology of the veteran's chronic abdominal pain was 
unknown and that additional study was unlikely to reveal an 
etiology.  It was the examiner's opinion that the symptoms 
should not be considered a disabling ailment.

In an October 2000 Informal Hearing Presentation the 
veteran's service representative requested the veteran 
undergo a period of observation and evaluation and an 
additional examination by a specialist in abdominal cavity 
and stomach disorders.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The record 
indicates the veteran was adequately informed of the evidence 
necessary to support his claim, all relevant records 
identified were obtained, and sufficient medical evidence for 
a determination of the matter was obtained.  

The October 1999 VA examiner stated it was unlikely that 
additional medical study would reveal the etiology of the 
veteran's symptoms and no medical evidence has been submitted 
to indicate that further development is required.  Therefore, 
the Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Based upon the evidence of record, the Board finds 
entitlement to service connection for stomach pain is not 
warranted.  Although medical records show the veteran 
complained of stomach pain, there is no diagnosis of any 
present disease or disability due to a disease or injury 
incurred in or aggravated by active service.  In fact, the 
October 1999 VA examiner stated the symptoms should not be 
considered disabling.  The Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999). 

The only evidence of a present disability are the opinions of 
the veteran and his spouse.  While they are competent to 
testify as to symptoms he experiences, they are not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for stomach pain must 
be denied.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44.

The Board notes that this decision will not preclude the 
veteran from receiving VA medical treatment or establishing 
entitlement to service connection for compensation purposes 
if an underlying disorder is determined.


ORDER

Entitlement to service connection for stomach pain is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

